 Case: 3:08-cr-00116-WHR Doc #: 513 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 2627




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                    Case No. 3:08crl 16 (3)

KENNETH VAUGHN, JR.                                   JUDGE WALTER H. RICE

                       Defendant.


       DECISION AND ENTRY OVERRULING DEFENDANT'S MOTION TO
       TERMINATE SUPERVISED RELEASE (DOC. #506), WITHOUT PREJUDICE
       TO RENEWAL ON OR AFTER JANUARY 31 , 2021


       Based upon the attached Memorandum from United States Probation Officer, Eric Dern,

the Defendant's Motion to Terminate Supervised Release (Doc. #506) is OVERRULED, without

prejudice to renewal on or after January 31 , 2021.




       July 15, 2020                          WALTERH. RICE
                                              UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
Eric Dern, USPO
